The main question to be determined upon this appeal is whether or not the rental contract had been forfeited by the tenant, the appellee, before the appellant drew the staple and took possession of the house in question. If there had been a forfeiture by the tenant, under the terms of the contract the owner or agent was authorized to re-enter and take possession of the building without notice, etc. The appellant contends that the contract had been forfeited by the appellee, for the reason that the store was to be occupied as a meat market, and he had ceased to so use or occupy it several weeks before the re-entry by the appellant. The undisputed evidence shows that the appellee had not abandoned or vacated the store entirely, as he left it locked, retained the key, and also left stored therein several articles of personal property, but that he did cease to conduct a meat market therein and had removed therefrom all butcher's tools, instruments or appliances used in or connected with the market business, and had, in fact, ceased to use the building as a market. The rental contract says, "for occupation as a market and not otherwise," and the appellant's insistence is that this provision required the maintenance of a market at all times, and that when the appellee discontinued his market and ceased to use the building as such he breached the above-quoted provision of the contract, and that under another clause the owner had the right to enter and retake possession. We are not able to agree with appellant's counsel as to this contention, and think that the provision above quoted merely restricted the use of the building as a market, and did not contemplate or require that the appellee must conduct a market continuously during the entire period of the lease. In other words, it did not require him to conduct a market, but merely forbade the use of the house for any other business, trade, or calling. We, therefore, hold that defendant's special plea 3 to count A of the complaint was not proven, as it avers that the owner, for whom the defendant was acting, was at the time of the entry or alleged trespass entitled to the immediate possession of the storehouse, and such was not the case under the evidence. The trial court did not therefore err in refusing the defendant's requested general charge as to said count A.
As the entry in the house was not lawful, and the plaintiff's motorcycle and gas heater were stored therein, the removal of same was such a taking or conversion as would authorize the plaintiff to maintain trespass or trover. The fact that the defendant has not used these articles, and has been ready and willing to restore them to the plaintiff, are facts which could, no doubt, be considered in mitigation of damages, but not in justification of the taking or conversion, and the trial court did not err in refusing the defendant's requested general charge as to counts 2 and 3. 38 Cyc. 2060b, note 61.
It may be conceded that the trial court *Page 193 
erred in permitting the plaintiff to testify, by way of conclusion, that he had not permanently abandoned the house as a meat market, and that he intended to reopen it the 1st of September, but under the view we take of the forfeiture clause of the contract it was immaterial whether he abandoned the house as a meat market or not, and this evidence was therefore harmless to the defendant.
While there are several assignments of error argued but not specifically treated in this opinion, the brief of counsel insists upon reversible error upon the assumption or hypothesis that the defendant was entitled, under the terms of the lease, to retake the storehouse because of a forfeiture by the plaintiff, and, as we hold that the failure to maintain a market did not, under the terms of the contract, authorize the defendant to declare the same forfeited, there is, of course, no merit in said points.
The judgment of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and BROWN, JJ., concur.